Title: From Thomas Jefferson to the Virginia Delegates in Congress, 12 July 1785
From: Jefferson, Thomas
To: Virginia Delegates in Congress



Gentlemen
Paris July 12. 1785.

In consequence of the orders of the Legislative and Executive bodies of Virginia, I have engaged Monsr. Houdon to make the Statue of Genl. Washington. For this purpose it is necessary for him to see the General. He therefore goes with Doctr. Franklin, and will have the honor of delivering you this himself. As his journey is at the expence of the state according to our contract, I will pray you to favor him with your patronage and counsels, and to protect him as much as possible from those impositions to which strangers are but too much exposed. I have advised him to proceed in the stages to the General’s. I have also agreed, if he can see Generals Greene and Gates, whose busts he has a desire to make, that he may make a moderate deviation for this purpose, after he is done with General Washington.
But the most important object with him is to be employed to make General Washington’s equestrian statue for Congress. Nothing but the expectation of this could have engaged him to have undertaken this voiage, as the pedestrian statue for Virginia will not make it worth the business he loses by absenting himself. I was therefore obliged to assure him of my recommendations for this greater work. Having acted in this for the state, you will I hope think yourselves in some measure bound to patronize and urge his being employed by Congress. I would not have done this myself, nor asked you to do it, did I not see that it would be better for Congress to put this business into his hands, than into those of any other person living, for these reasons: 1. He is without rivalship the first statuary of this age; as a proof of which he receives orders from every other country for things intended to be capital. 2. He will have seen General Washington, have taken his measures in every part, and of course whatever he does of him will have the merit of being original, from which other workmen can only furnish copies. 3. He is in possession of the house, the furnaces, and all the apparatus provided for making the statue of Louis XV. If any other workman is employed, this will all be to be provided anew and of course to be added to the price of the statue, for no man can ever expect to make two equestrian statues. The addition which this would be to the price will much exceed the expectation of any person who has not seen that apparatus. In truth it is immense. As to the price of the work it will be much  greater than Congress is aware of, probably. I have enquired somewhat into this circumstance, and find the prices of those made for two centuries past have been from 120,000 guineas down to 16,000 guineas, according to the size. And as far as I have seen, the smaller they are, the more agreeable. The smallest yet made is infinitely above the size of the life, and they all appear outrée and monstrous. That of Louis XV is probably the best in the world, and it is the smallest here. Yet it is impossible to find a point of view from which it does not appear a monster, unless you go so far as to lose sight of the features and finer lineaments of the face and body. A statue is not made, like a mountain, to be seen at a great distance. To perceive those minuter circumstances which constitute it’s beauty you must be near it, and, in that case, it should be so little above the size of the life, as to appear actually of that size from your point of view. I should not therefore fear to propose that the one intended by Congress should be considerably smaller than any of those to be seen here; as I think it will be more beautiful, and also cheaper. I have troubled you with these observations as they have been suggested to me from an actual sight of works in this kind, and supposed they might assist you in making up your minds on this subject. In making a contract with Monsr. Houdon it would not be proper to advance money, but as his disbursements and labour advance. As it is a work of many years, this will render the expence insensible. The pedestrian statue of marble is to take three years, the equestrian of course much more. Therefore the sooner it is begun the better. I have the honour to be with the highest respect Gentlemen your most obedient & most humble servt.,

Th: Jefferson

